—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered March 27, 2000, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony of*299fender, to concurrent terms of three years, unanimously affirmed.
Defendant’s suppression motion was properly denied. In this case involving a level-three encounter resulting from information obtained from a confidential informant, defendant argues that there was an insufficient showing of the informant’s reliability. Since a level-three encounter requires reasonable suspicion rather than probable cause, a lesser showing with respect to an informant’s reliability and basis of knowledge suffices (People v Herold, 282 AD2d 1, 4-5). Here, the police had a sufficient basis to believe that the informant was reliable since the detective knew the informant from the area and had a number where he could contact the informant, and the informant had supplied information to him in the past which led to warrants and arrests. Contrary to defendant’s argument, details about the informant’s prior tips were not required in order to establish the informant’s reliability (see, People v Calise, 256 AD2d 64, 66, lv denied 93 NY2d 851). Accordingly, defendant’s abandonment of the gun and subsequent statement were not the product of unlawful police activity. Concur— Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.